        


EXHIBIT 10.6


XEROX CORPORATION


FORM OF RESTRICTED STOCK AWARD AGREEMENT




THIS AGREEMENT (this “Agreement”) is made and entered into as of [DATE] by and
between XEROX CORPORATION (“the “Company”) and (the “Grantee”).


Pursuant to the Offer Letter between the Company and the Grantee, dated (the
"Offer Letter"), in connection with the employment of Grantee on [DATE] (the
"Grant Date"), the Board approved a grant to Grantee of shares of the Company’s
common stock, $1.00 par value (“Common Stock”), on the terms set forth below and
subject to the restrictions set forth in this Agreement (the “Restricted
Stock”).


Number of Shares of
Restricted Stock:
 



Grant Date:        


Vesting Schedule:    




1.Award of Restricted Stock
On the Grant Date, the Company granted to the Grantee the number of shares of
Restricted Stock set forth above, in accordance with and subject to the
restrictions, terms and conditions set forth in this Agreement.
2.Restricted Period; Vesting
2.1    Vesting Schedule. Subject to this Section 2, if the Grantee remains
employed by the Company until [DATE] (the "Vesting Date"), the Grantee shall
vest with respect to the entire shares of Restricted Stock, and the Restricted
Period shall expire, on such date. The period from the Grant Date through the
date on which the shares of Restricted Stock vest is referred to as the
“Restricted Period.”
2.2    Termination without Cause, for Good Reason, Death or Disability. If prior
to the Vesting Date (a) the Company terminates the Grantee’s employment without
Cause, (b) the Grantee terminates his employment for Good Reason, (c) the
Grantee dies while employed by the Company, or (d) the Grantee's employment with
the Company is terminated due to the Grantee’s Disability ((a) – (d)
collectively, a "Good Leaver Termination"), then the Grantee shall vest with
respect to the entire shares of Restricted Stock, and the Restricted Period
shall expire, as of the date of the Grantee’s termination of employment. For
purposes of this Agreement, the terms "Cause," "Disability" and "Good Reason"
shall have the meanings assigned thereto under the Offer Letter.







--------------------------------------------------------------------------------




2.3    Change in Control. Notwithstanding the other provisions of this
Agreement, in the event of a Change in Control (as defined in the Offer Letter)
that occurs prior to the Vesting Date, the Grantee shall vest with respect to
the entire shares of Restricted Stock, and the Restricted Period shall expire,
as of the date of such Change in Control.
2.4    Other Termination of Employment. If Grantee’ employment terminates for
any reason other than due to a Good Leaver Termination prior to the Vesting
Date, the unvested shares of Restricted Stock shall be forfeited and all rights
of Grantee to such unvested shares of Restricted Stock shall be terminated.
3.    Rights as Shareholder; Dividends
During the Restricted Period, the Grantee shall be the record owner of the
shares of Restricted Stock and shall be entitled to all of the rights of a
shareholder of the Company including, without limitation, the right to vote such
shares and receive all dividends or other distributions paid with respect to
such shares; provided that any dividends or other distributions paid during the
Restricted Period shall be accrued and paid to the Grantee at the time of
vesting of the shares of Restricted Stock. If the Grantee forfeits the shares of
unvested Restricted Stock in accordance with Section 2.4 hereof, the Grantee
shall, on the date of such forfeiture, no longer have any rights as a
shareholder with respect to such shares of Restricted Stock, shall no longer be
entitled to vote or receive dividends on such shares, and shall immediately
forfeit any dividends accrued with respect to such shares.
4.    Issuance of Shares
During the Restricted Period, the shares of Restricted Stock shall be evidenced
by a book-entry in the Company’s stock records in the Grantee’s name. As soon as
practicable after the Restricted Period expires with respect to the shares of
Restricted Stock, and subject to payment of all applicable withholding taxes in
accordance with Section 9 hereof, the Company shall issue shares of unrestricted
Common Stock to Grantee, either by the delivery of physical stock certificates
or by certificateless book-entry issuance.
5.    Adjustments
The shares of Restricted Stock shall be subject to adjustment pursuant to
Section 6 of the Xerox Corporation 2004 Performance Incentive Plan (2016
Amendment and Restatement) as in effect on the date hereof.
6.    Compliance with Law; Legends
The issuance and transfer of the shares of Restricted Stock shall be subject to
compliance by the Company and the Grantee with all applicable requirements of
federal and state securities laws and with all applicable requirements of any
stock exchange on which the Company's shares of Common Stock may be listed. No
shares of Common Stock shall be issued or transferred unless and until any then
applicable requirements of state and federal laws and regulatory agencies have
been fully complied with to the satisfaction of the Company and its counsel.




2

--------------------------------------------------------------------------------




During the Restricted Period a legend may be placed on any certificate(s) or
other document(s) delivered to the Grantee indicating restrictions on
transferability of the shares of Restricted Stock pursuant to this Agreement or
any other restrictions that the Committee deems are required under the rules,
regulations and other requirements of the Securities and Exchange Commission,
any applicable federal or state securities laws or any stock exchange on which
the Company's shares of Common Stock are then listed. The Grantee understands
that the Company is under no obligation to register the shares of Common Stock
with the Securities and Exchange Commission, any state securities commission or
any stock exchange to effect such compliance.
7.    Nontransferability.
Unless the Independent Compensation Committee of the Board (the “Committee”)
specifically determines otherwise, during the Restricted Period, the Restricted
Stock and the rights relating thereto may not be sold, assigned, transferred,
pledged, or otherwise encumbered other than by will or the laws of descent and
distribution. Any such purported transfer or assignment shall be null and void.


8.    No Right to Continued Employment
Nothing in this Agreement shall be interpreted or construed to confer upon the
Grantee any right with respect to continuance of employment by the Company, nor
shall this Agreement interfere in any way with the right of the Company to
terminate at any time the Grantee’s employment, subject to Grantee’s rights
under this Agreement and the Offer Letter.


9.    Taxes and Withholding
The Grantee shall be responsible for all federal, state and local income and
employment taxes payable with respect to the vesting of the shares of Restricted
Stock under this Agreement. Unless the Grantee otherwise provides for the
satisfaction of the tax withholding requirements in advance, upon vesting of the
shares of Restricted Stock, the Company shall have the right to retain and
withhold from any cash payment or distribution to the Grantee the amount
necessary to satisfy any tax withholding obligations with respect to the vesting
of the shares of Restricted Stock under this Agreement, or, with the consent of
the Grantee which consent shall not be unreasonably withheld, withhold and
cancel a number of shares of Restricted Stock having a market value equal to the
minimum amount of taxes required to be withheld.


10.    Modification of Agreement
No provision of this Agreement may be amended or waived unless agreed to in
writing and signed by the Committee (or its designee) and the Grantee. The
failure to exercise, or any delay in exercising, any right, power or remedy
under this Agreement shall not waive any right, power or remedy which the
Company or the Grantee, as applicable, has under this Agreement.






3

--------------------------------------------------------------------------------




11.    Severability
Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.


12.    Governing Law
The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of New York without giving effect to
the conflicts of laws principles thereof. Any action arising under or related to
this Agreement shall be filed exclusively in the courts of New York County, New
York or the federal courts for the United States for the Southern District of
New York, and each of the parties hereby consents to the jurisdiction and venue
of such courts.


13.    Successors and Assigns
This Agreement shall be binding on and inure to the benefit of the parties
hereto and the successors and assigns of the Company, and the legal
representatives, legatees and heirs of the Grantee.


14.    Code Section 409A
This Agreement and this award of Restricted Stock is intended to be exempt from
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended, and accordingly, to the maximum extent permitted, this Agreement shall
be interpreted and administered in accordance with such intent.




[Signature Page Follows]




4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of [DATE].


                    
XEROX CORPORATION
 
 
 
By: ____________________________
 
 
 
Name: __________________________
 
 
 
Title: ___________________________



                    


By signing below or by accepting this award of Restricted Stock as evidenced by
electronic means acceptable to the Committee, the Grantee hereby (i)
acknowledges that the Company’s latest annual report to shareholders or annual
report on Form 10-K are available from the Company’s intranet site or upon
request, (ii) represents that the Grantee is familiar with the terms and
provisions of this Agreement, and (iii) accepts the award of Restricted Stock
subject to all the terms and provisions of this Agreement.




                    
GRANTEE:
 
 
 
_______________________________













5